          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 1 of 13



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DAVID BRANDON RAMSEY,                       1:19-cv-00666-DAD-GSA-PC
12                Plaintiff,                     ORDER FOR PLAINTIFF TO EITHER:
13         vs.                                          (1) FILE SECOND AMENDED
                                                           COMPLAINT, OR
14   C/O A. DICKERSON, et al.,
                                                        (2) NOTIFY THE COURT THAT HE IS
15               Defendants.                               WILLING TO PROCEED ONLY
                                                           WITH THE EXCESSIVE FORCE
16                                                         CLAIM AGAINST DEFENDANTS
                                                           DICKERSON, JIMENEZ, BORLINA,
17                                                         AND SANTIAGO FOUND
                                                           COGNIZABLE BY THE COURT,
18                                                         DISMISSING ALL OTHER CLAIMS
19                                               THIRTY-DAY DEADLINE TO FILE
                                                 SECOND AMENDED COMPLAINT OR
20                                               NOTIFY COURT
21

22

23   I.     BACKGROUND
24          David Brandon Ramsey (“Plaintiff”) is a state prisoner proceeding pro se and in forma
25   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On May 10, 2019, Plaintiff
26   filed the Complaint commencing this action at the Sacramento Division of the U.S. District Court
27   for the Eastern District of California. (ECF No. 1.) On May 16, 2019, the case was transferred
28   to this court. (ECF No. 5.)

                                                    1
            Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 2 of 13



1            On July 30, 2020, the court dismissed the Complaint for failure to include a request for
2    relief in the Complaint in violation of Rule 8(a)(3) of the Federal Rules of Civil Procedure, with
3    leave to amend. (ECF No. 12.) On October 5, 2020, Plaintiff filed the First Amended Complaint,
4    which is now before the court for screening. 28 U.S.C. § 1915A. (ECF No. 15.)
5    II.     SCREENING REQUIREMENT
6            The court is required to screen complaints brought by prisoners seeking relief against a
7    governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
8    court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
9    “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
10   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
11   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
12   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
13   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
14           A complaint is required to contain “a short and plain statement of the claim showing that
15   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
16   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
19   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
20   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
21   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
22   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
23   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
24   conclusions are not. Id. The mere possibility of misconduct falls short of meeting this
25   plausibility standard. Id.
26   III.    SUMMARY OF FIRST AMENDED COMPLAINT
27           Plaintiff is presently incarcerated at Mule Creek State Prison in Ione, California. The
28   events at issue in the First Amended Complaint allegedly took place at North Kern State Prison

                                                        2
          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 3 of 13



1    (NKSP) in Delano, California, when Plaintiff was incarcerated there in the custody of the
2    California Department of Corrections and Rehabilitation. Plaintiff names as defendants Sergeant
3    A. Jimenez, Correctional Officer (C/O) A. Dickerson, C/O S. Borlina, C/O J. Santiago, and John
4    Does #1 and #2 (CDCR peace officer staff) (collectively, “Defendants”).
5           A summary of Plaintiff’s allegations follows:
6            On May 21, 2017, Plaintiff was seeking medical attention at NKSP TTA Clinic for a
7    seizure he suffered in the dayroom. When Plaintiff regained consciousness he asked where he
8    was and Dr. Flores [not a defendant] introduced herself. The doctor told Plaintiff she was going
9    to examine him. Because of prior abuse as a child Plaintiff took offense and instructed those in
10   the area to move away from him. When the doctor asked Plaintiff questions, he did not reply.
11   Defendant Sgt. Jimenez came into the room and said, “You’re not going to answer her
12   questions?” (ACP, ECF No. 15 at 10 ¶22.) Defendant Jimenez grabbed Plaintiff’s right hand,
13   which had a handcuff on it, and twisted his hand and fingers backwards in an unexpected and
14   highly painful fashion.
15          Fearing for his life, Plaintiff brought both of his hands to his chest and curled into a ball
16   to protect himself. Defendant Jimenez was angry and gruff. Defendants C/O Dickerson, C/O
17   Borlina, and C/O Santiago joined defendant Jimenez and flipped Plaintiff over forcefully onto
18   his stomach. When defendant Jimenez grabbed Plaintiff’s wrist and put him in a pain hold,
19   Jimenez broke Plaintiff’s pinkie finger. Defendant Jimenez used his very substantial body weight
20   and elbow to pin the slight Plaintiff down while Plaintiff was already prone on the medical
21   gurney. Continuing to twist Plaintiff’s wrist and fingers backwards, defendants Dickerson,
22   Borlina, and Santiago attempted to handcuff Plaintiff. Still dazed from the seizure Plaintiff was
23   not aware of what was happening. Everything he did was to protect himself.
24          Plaintiff began convulsing again. Defendants put him on the ground and defendant
25   Jimenez took the back of Plaintiff’s head and slammed it on the ground. Then defendants
26   Dickerson, Borlina, and Santiago dove onto Plaintiff’s back, kneeing his spinal column in an
27   effort to inflict massive pain. Defendant Jimenez told Plaintiff, “We’re not f**king playing your
28   games!” (ACP, ECF No. 15 at 11 ¶34.) Defendants picked Plaintiff up and carried him toward

                                                     3
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 4 of 13



1    a crisis holding cell. Plaintiff told them he could walk and placed one foot on the ground.
2    Defendant Jimenez slammed Plaintiff into the back wall of the crisis cell injuring Plaintiff’s
3    forehead. Jimenez told Plaintiff, “You better not turn around! And face the wall!” (ACP, ECF
4    No. 15 at 12 ¶38.) These instructions were unnecessary because Plaintiff was unable to turn
5    around due to Jimenez’s excessive body weight crushing him. Defendants slammed the cell door
6    shut and left.
7            During these events Defendants placed handcuffs on Plaintiff and tightened and locked
8    them so that later the cuffs were not easily removed. The handcuffs were embedded horrifically
9    into his skin causing great pain and injury. A Captain, a Lieutenant, a Sergeant and the
10   Defendants were each unsuccessful in multiple attempts to remove the embedded handcuffs from
11   Plaintiff’s wrists. The TTA medical staff ordered Defendants to transport Plaintiff to an outside
12   hospital to have medical staff medically remove the handcuffs. Defendants refused to do so.
13   Finally, the Captain was able to remove the cuffs leaving Plaintiff fearful and injured. Plaintiff
14   still bears the physical marks and scars from the handcuffs and leg shackles placed on Plaintiff
15   by Defendants. Plaintiff’s wrists and ankles were black and blue with painful sores. Several
16   times Plaintiff requested pain medication and treatment, but each time it was denied. There was
17   no penological reason to treat Plaintiff that way.
18           Defendant Dickerson put Plaintiff in a three-finger chokehold which caused Plaintiff
19   pain, bruises, abrasions to his neck area, and inability to breathe. Dickerson also aggressively
20   grabbed at Plaintiff’s overly-tightened handcuffs which caused swelling to his wrist and bruising.
21   Dickerson also body slammed Plaintiff (along with the other three defendants), causing Plaintiff
22   irreversible hearing loss in both ears, bruises, swelling, and an irreversible and painful right ear
23   drum puncture. Plaintiff also suffered marks and scars to his leg/ankle area, wrist areas, swollen
24   crooked jaw, and black eye. Plaintiff also suffered mental, emotional, and psychological injuries.
25           Plaintiff requests monetary damages, including punitive damages, attorney’s fees, and
26   costs of suit.
27   ///
28   ///

                                                      4
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 5 of 13



1    IV.    PLAINTIFF’S CLAIMS
2           The Civil Rights Act under which this action was filed provides:
3           Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
4           be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
5           secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
6
     42 U.S.C. § 1983.
7

8           “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
9    method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
10   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
11   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
12   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
13   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
14   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
15   federal Constitution, Section 1983 offers no redress.” Id.
16          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
17   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
18   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
19   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
20   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
21   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
22   which he is legally required to do that causes the deprivation of which complaint is made.’”
23   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
24   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
25   established when an official sets in motion a ‘series of acts by others which the actor knows or
26   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
27   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
28   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,

                                                      5
          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 6 of 13



1    637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
2    1026 (9th Cir. 2008).
3           A.      Excessive Force -- Eighth Amendment Claim
4           “The objective component of an Eighth Amendment claim is . . . contextual and
5    responsive to contemporary standards of decency.” Hudson v. McMillian, 503 U.S. 1, 8 (1992)
6    (internal quotation marks and citations omitted). The malicious and sadistic use of force to cause
7    harm always violates contemporary standards of decency, regardless of whether or not significant
8    injury is evident. Id. at 9; see also Oliver v. Keller, 289 F.3d 623, 628 (9th Cir. 2002) (Eighth
9    Amendment excessive force standard examines de minimis uses of force, not de minimis
10   injuries)). “[W]henever prison officials stand accused of using excessive physical force in
11   violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether
12   force was applied in a good-faith effort to maintain or restore discipline, or maliciously and
13   sadistically to cause harm.” Id. at 7. “In determining whether the use of force was wanton and
14   unnecessary, it may also be proper to evaluate the need for application of force, the relationship
15   between that need and the amount of force used, the threat reasonably perceived by the
16   responsible officials, and any efforts made to temper the severity of a forceful response.” Id.
17   (internal quotation marks and citations omitted). “The absence of serious injury is . . . relevant
18   to the Eighth Amendment inquiry, but does not end it.” Id.
19          The court finds that Plaintiff states cognizable claims in the First Amended Complaint
20   against defendants Dickerson, Jimenez, Borlina, and Santiago for use of excessive force.
21          B.      Retaliation
22          Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
23   petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 5527, 532 (9th
24   Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.
25   Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First
26   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
27   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
28   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action

                                                     6
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 7 of 13



1    did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
2    567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);
3    Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
4           Although Plaintiff claims that he was retaliated against, he has failed to demonstrate a
5    causal nexus between the alleged retaliation and any constitutionally protected activity showing
6    that the retaliatory act was done because of the protected activity. Accordingly, Plaintiff fails to
7    state a cognizable retaliation claim.
8           C.       Americans with Disabilities Act (ADA) Claim
9           Title II of the ADA provides that “no qualified individual with a disability shall, by reason
10   of such disability, be excluded from participation in or be denied the benefits of the services,
11   programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
12   42 U.S.C. § 12132. Title II authorizes suits by private citizens for money damages against public
13   entities, United States v. Georgia, 546 U.S. 151, 153 (2006), and state prisons “fall squarely
14   within the statutory definition of ‘public entity,’” Pennsylvania Dept. of Corrs. v. Yeskey, 524
15   U.S. 206, 210 (1998).
16          In order to state a claim that a public program or service violated Title II of the ADA, a
17   plaintiff must show: (1) he is a “qualified individual with a disability;” (2) he was either excluded
18   from participation in or denied the benefits of a public entity’s services, programs, or activities,
19   or was otherwise discriminated against by the public entity; and (3) such exclusion, denial of
20   benefits, or discrimination was by reason of his disability. McGary v. City of Portland, 386 F.3d
21   1259, 1265 (9th Cir. 2004); see also Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th Cir.
22   2001) (“If a public entity denies an otherwise ‘qualified individual’ ‘meaningful access’ to its
23   ‘services, programs, or activities’ ‘solely by reason of’ his or her disability, that individual may
24   have an ADA claim against the public entity.”). The ADA, as amended in 2008, defines a
25   disability, with respect to an individual, as “a physical or mental impairment that substantially
26   limits one or more major life activities of such an individual.” Id. (quoting 42 U.S.C. §
27   12102(1)(A)).
28   ///

                                                      7
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 8 of 13



1           Plaintiff claims that Defendants violated the ADA by discriminating “against the mentally
2    ill/impaired.” (ECF No. 15 at 7 ¶4.) However, Plaintiff fails to allege facts showing that he was
3    excluded from participation in or denied the benefits of the prison’s services, programs or
4    activities, or was otherwise discriminated against by the prison, or that such exclusion, denial of
5    benefits, or discrimination was by reason of Plaintiff's disability. Therefore, Plaintiff fails to
6    state a claim for violation of the ADA.
7           D.      Eighth Amendment Medical Claim
8           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
9    must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
10   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
11   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
12   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury
13   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
14   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
15   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
16   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
17   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
18   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
19   may be manifested “when prison officials deny, delay or intentionally interfere with medical
20   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
21   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
22   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
23   needs. McGuckin at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
24   407 (9th Cir. 1985)).
25           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
26   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
27   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
28   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.

                                                       8
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 9 of 13



1    825, 837 (1994)). “‘If a prison official should have been aware of the risk, but was not, then the
2    official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
3    Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
4    medical malpractice or negligence is insufficient to establish a constitutional deprivation under
5    the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
6    constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
7           “A difference of opinion between a prisoner-patient and prison medical authorities
8    regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
9    1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course
10   of treatment the doctors chose was medically unacceptable under the circumstances . . . and . . .
11   that they chose this course in conscious disregard of an excessive risk to plaintiff’s health.”
12   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
13          Plaintiff alleges that he requested pain medication and treatment for his injuries several
14   times but his requests were denied. He also alleges that Defendants applied his handcuffs too
15   tight and that TTA staff asked Defendants to take Plaintiff to an outside hospital to have his
16   handcuffs removed, but Defendants refused. However, Plaintiff has not named the defendant or
17   defendants who denied his requests for treatment, or denied TTA staff’s request for Plaintiff to
18   be taken to an outside hospital. Plaintiff refers to “Defendants” throughout the Complaint and
19   alleges that “Defendants” collectively delayed or denied Plaintiff’s medical care and pain
20   medications. Plaintiff cannot state a claim against a Defendant(s) unless he demonstrates in his
21   allegations that each individual Defendant, identified by name, personally acted or failed to act,
22   violating Plaintiff’s rights. Plaintiff may not attribute liability to a group of defendants but must
23   “set forth specific facts as to each individual defendant’s” deprivation of his rights. Leer v.
24   Murphy, 844 F.2d 628, 634 (9th Cir. 1988); see also Taylor v. List, 880 F.2d 1040, 1045 (9th
25   Cir. 1989).
26          Therefore, Plaintiff fails to state a medical claim. Plaintiff shall be granted leave to amend
27   this claim to correct the deficiencies in this claim found by the court.
28   ///

                                                      9
           Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 10 of 13



1    ///
2           E.      Doe Defendants
3           Plaintiff has not alleged any conduct by the Doe Defendants that violated Plaintiff’s rights
4    under the United States Constitution or any other federal law. Therefore, Plaintiff fails to state a
5    claim against either of the Doe Defendants.
6           Moreover, Plaintiff is advised that unidentified, or “John Doe” defendants must be named
7    or otherwise identified before service can go forward. “As a general rule, the use of ‘John Doe’
8    to identify a defendant is not favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980).
9    John Doe or Jane Doe defendants cannot be served until Plaintiff has identified them as actual
10   individuals and amended his complaint to substitute names for John Doe or Jane Doe. For service
11   to be successful, the Marshal must be able to identify and locate defendants.
12          F.      State Law Claims
13          “California’s Government Claims Act requires that a tort claim against a [state] public
14   entity or its employees for money or damages be presented to the [Department of General
15   Services] 1 no more than six months after the cause of action accrues.” Lopez v. Cate, No. 1:10-
16   cv-01773-AWI, 2015 WL 1293450, at *13 (E.D. Cal. 2015) (citing Cal. Gov’t Code §§ 905.2,
17   910, 911.2, 945.4, 950-950.2).        “Timely claim presentation is not merely a procedural
18   requirement, but is . . . a condition precedent to plaintiff’s maintaining an action against defendant
19   and thus an element of the plaintiff’s cause of action.” Id. (internal quotation marks and citations
20   omitted). The “obligation to comply with the Government Claims Act” is independent of the
21   obligation to exhaust administrative remedies pursuant to the Prison Litigation Reform
22   Act. McCoy v. Torres, No. 119CV01023NONEJLTPC, 2020 WL 5257842, at *2 (E.D. Cal.
23   Sept. 3, 2020), report and recommendation adopted, No. 119CV01023NONEJLTPC, 2021 WL
24   111748 (E.D. Cal. Jan. 12, 2021) (citing McPherson v. Alamo, No. 3:15-cv-03145-EMC, 2016
25

26
                    1     The Department of General Services was formerly the Victim Compensation and
27
     Government Claims Board. McCoy v. Torres, No. 119CV01023NONEJLTPC, 2020 WL 5257842, at *2
28   (E.D. Cal. Sept. 3, 2020), report and recommendation adopted, No. 119CV01023NONEJLTPC, 2021 WL
     111748 (E.D. Cal. Jan. 12, 2021).
                                                      10
          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 11 of 13



1    WL 7157634, at *6 (N.D. Cal. 2016) (citing Parthemore v. Col, 221 Cal. App. 4th 1372, 1376
2    (2013)).
3            Plaintiff states that he filed a claim with the state agency known as the Office of Risk and
4    Insurance Management, Department of General Services in West Sacramento, California, claim
5    number 18000409, and the claim was denied. This statement by itself is a mere legal conclusion
6    and is insufficient to show compliance.                See Cardenas v. Cty. of Tehama, No.
7    218CV03021TLNDMC, 2020 WL 4475188, at *10 (E.D. Cal. Aug. 4, 2020). Plaintiff has not
8    provided the claim as an attachment to the First Amended Complaint, nor has he indicated when
9    he filed the claim or what specific facts and causes of action were referred to in the claim. See
10   id. Without such information Plaintiff has not sufficiently pleaded facts demonstrating he
11   complied with the California Government Claims Act in bringing his state law claim. Id.
12           Therefore, Plaintiff’s state law claims fail. If Plaintiff chooses to file a Second Amended
13   Complaint he should attach a copy of the claim he submitted to the Department of General
14   Services and the rejection letter he received back, or otherwise provide more information
15   demonstrating that he met the requirements of the Government Claims Act.
16           G.      Relief Requested
17           In addition to money damages, Plaintiff seeks attorney’s fees and costs of suit. “In any
18   action or proceeding to enforce a provision of section[] 1983. . . , the court, in its discretion, may
19   allow the prevailing party. . . reasonable attorney’s fees. . . .” 42 U.S.C. § 1988(b). However,
20   Plaintiff’s contention that he is entitled to attorney’s fees if he prevails is without merit. Plaintiff
21   is representing himself in this action. Because Plaintiff is not represented by an attorney, he is
22   not entitled to recover attorney’s fees if he prevails. See Friedman v. Arizona, 912 F.2d 328,
23   333 n.2 (9th Cir. 1990), superseded by statute as stated in Warsoldier v. Woodford, 418 F.3d 989
24   (9th Cir. 2005); Gonzalez v. Kangas, 814 F.2d 1411, 1412 (9th Cir. 1987); see also Rickley v.
25   Cnty. of Los Angeles, 654 F.3d 950, 954 (9th Cir. 2011) (“The Court accordingly adopted a per
26   se rule, categorically precluding an award of attorney’s fees under § 1988 to a pro se attorney-
27   plaintiff.”) Therefore, Plaintiff is not entitled to attorney’s fees if he prevails in this action.
28   V.      CONCLUSION

                                                       11
          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 12 of 13



1            The court finds that Plaintiff’s First Amended Complaint states cognizable claims against
2    defendants Sergeant A. Jimenez, C/O A. Dickerson, C/O S. Borlina, and C/O J. Santiago for use
3    of excessive force, but no other claims against any of the Defendants. Plaintiff shall be required
4    to either file a Second Amended Complaint or notify the court that he is willing to proceed only
5    with the excessive force claim.
6            Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
7    leave to amend when justice so requires.” Plaintiff shall be required to either file an amended
8    complaint or notify the court of his willingness to proceed only on the cognizable excessive force
9    claims against defendants Jimenez, Dickerson, Borlina, and Santiago. Should Plaintiff choose
10   to proceed only on the cognizable excessive force claims, the court shall initiate service upon
11   defendants Jimenez, Dickerson, Borlina, and Santiago.
12           Plaintiff is granted leave to file an amended complaint within thirty days. Noll v. Carlson,
13   809 F.2d 1446, 1448-49 (9th Cir. 1987). If Plaintiff chooses to amend the complaint, the
14   amended complaint should be brief, Fed. R. Civ. P. 8(a), but must state what each named
15   defendant did that led to the deprivation of Plaintiff’s constitutional or other federal rights, Iqbal,
16   556 U.S. at 678; Jones v. Williams, 297 F.3d. 930, 934 (9th Cir. 2002.). Plaintiff must set forth
17   “sufficient factual matter . . . to ‘state a claim that is plausible on its face.’” Iqbal at 678 (quoting
18   Twombly, 550 U.S. at 555). There is no respondeat superior liability, and each defendant is only
19   liable for his or her own misconduct. Iqbal, 556 U.S. at 677. Plaintiff must demonstrate that
20   each defendant personally participated in the deprivation of his rights. Jones, 297 F.3d at 934
21   (emphasis added). Plaintiff should note that although he has been given the opportunity to amend
22   it is not for the purpose of adding new defendants for unrelated issues. Plaintiff should also note
23   that he has not been granted leave to add allegations of events occurring after the initiation of
24   this suit on May 10, 2019.
25           Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
26   v. Maricopa County, 693 F.3d 896, 907 n.1 (9th Cir. 2012), and it must be complete in itself
27   without reference to the prior or superceded pleading. Local Rule 220. Once an amended
28   complaint is filed, the original complaint no longer serves any function in the case. Therefore,

                                                        12
          Case 1:19-cv-00666-DAD-GSA Document 16 Filed 02/09/21 Page 13 of 13



1    in an amended complaint, as in an original complaint, each claim and the involvement of each
2    defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
3    titled “Second Amended Complaint,” refer to the appropriate case number, and be an original
4    signed under penalty of perjury.
5           Therefore, IT IS HEREBY ORDERED that:
6           1.     The Clerk’s Office shall send Plaintiff a civil rights complaint form;
7           2.     Within thirty days from the date of service of this order, Plaintiff is required to
8                  either:
9                  (1)       file a Second Amended Complaint curing the deficiencies in his claims
10                           found by the court, or
11                 (2)       notify the court that he is willing to proceed in this case only with his
12                           excessive force claim against defendants Sergeant A. Jimenez, C/O A.
13                           Dickerson, C/O S. Borlina, and C/O J. Santiago found cognizable by the
14                           court, dismissing all other claims;
15          3.     If Plaintiff chooses to amend the complaint, he shall caption the amended
16                 complaint “Second Amended Complaint” and refer to the case number 1:19-cv-
17                 00666-DAD-GSA-PC; and
18          4.     Plaintiff’s failure to comply with this order may result in a recommendation that
19                 this case be dismissed in its entirety.
20
     IT IS SO ORDERED.
21

22      Dated:     February 9, 2021                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                      13
